Granger, J.
Certiorari is a proper remedy where an inferior tribunal, or officer exercising judicial functions, is alleged to have exceeded his proper jurisdiction, when, in the judgment of the superior court, there is no other plain, speedy, and adequate remedy. Code, section 3216. The petition brings this case within the provisions of the statute by the averments of fact showing the action of the defendant in directing a modification of the decree to be without jurisdiction. The record before us is a showing that the modification. of the decree entered April 6, 1894, was simply a letter *401from the judge, addressed to the attorneys for the defendant in the case, authorizing the change. There is an appearance by a return of the writ, and no question is made as to the sufficiency of the record on which the case is submitted. We incline to the view that there would be no contention in support of jurisdiction to make the order modifying the decree. In fact,' the letter, operating as an order for •the change, is a practical confession of its nullity.
The record of the district court made April 6,1894, changing or modifying the decree entered March 26, 1894, in the case of this plaintiff against Henry Ham-man, is adjudged a nullity, and the original decree as entered in that case will stand as conclusive as between the parties. — Reversed.